SUMMARY ORDER

In light of the Supreme Court’s decision in United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and this Court’s decision in United States v. Crosby, 397 F.3d 103 (2d Cir.2005), we issued an inquiry to defendants to ascertain whether they each sought remand of their cases to the District Court for further proceedings in conformity with Crosby. Frampton, through counsel, has notified us that he seeks such a remand. That request is granted.2
The opinion previously issued in connection with this appeal and reported at United States v. Frampton, 382 F.3d 213 (2d Cir.2004), is hereby made part of this order and is fully effective, except to the extent that it is inconsistent with the present remand. Any appeal taken from the District Court following this remand and resentencing, to the extent it occurs, can be initiated only by filing a new notice of appeal. See Fed. RApp. P. 3, 4(b). A party will not waive or forfeit any appropriate argument on remand or on any appeal post-remand by not filing a petition for rehearing of this remand order. The mandate shall issue forthwith.
For the foregoing reasons, Frampton’s case is hereby REMANDED for further proceedings consistent with this order and Crosby.

. To date, Johnson has not notified us that he seeks remand. This summary order neither effects a remand of his case nor prejudices any timely request for remand under Crosby that he might make.